Citation Nr: 0527962	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement by the veteran's adopted son, J. L. D. B., to 
recognition as a "helpless child" on the basis of permanent 
incapacity for self-support prior to the date of attaining 
the age of 18.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1974 and from November 1990 to April 1992.  The appellant is 
the veteran and the grandmother of J. L. D. B., who she 
adopted in February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In July 2005, the veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge; a 
copy of transcript is associated with record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  This law not only did away with the concept of a 
well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).    

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); see also 
VAOPGCPREC 7-2004.  In the present case, although an October 
2002 RO letter informed the veteran about the information and 
evidence not of record that is necessary to substantiate her 
claim and a January 2004 statement of the case provided the 
veteran with the regulations implementing the VCAA, the RO 
did not comply with all of the notice provisions of the VCAA.  
This must be done on remand.

Certain VA benefits may be payable to a veteran's child.  The 
term "child" includes an unmarried person who, before 
attaining the age of 18 years, became permanently incapable 
of self-support.  See 38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. 
§ 3.57 (2004)

The "child" must have been shown to have become permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 38 
C.F.R. § 3.356(a) (2004); Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).  
Rating criteria applicable to disabled veterans are not 
controlling.  See 38 C.F.R. 
§ 3.356(a).

The veteran, the grandmother and adoptive parent of J. L. D. 
B., contends that her son is entitled to recognition as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of 18.  

The duty to assist includes obtaining pertinent medical 
records, Social Security Administration (SSA) records, and a 
medical opinion or examination if needed to make a 
determination.  During her July 2005 hearing, the veteran 
testified that her adopted son's mental and physical 
disabilities -- blindness, asthma, depression, and gastritis 
-- rendered him permanently incapacitated for self-support 
prior to attaining the age of 18.  She noted that he was in 
special education all of his early years in school; that she 
adopted her grandson when he was 15 and has been taking care 
of him ever since; and that SSA awarded him benefits, finding 
him disabled from May 2001, when he was 19.  The appellant 
indicated that she did not apply earlier, because she was 
having problems taking care of her own health conditions and 
getting her own benefits.  She added that she did not know 
that her son was eligible until Dr. C. indicated that J. L. 
D. B. was definitely considered blind.  The veteran testified 
that contrary to the RO's contentions, her son did not really 
play basketball, but was more of a mascot for the team and 
for only a period of a couple weeks.

The record contains reports from the Pulaski County Special 
School District, including one dated February 2, 2000, J. L. 
D. B.'s 18th birthday, showing that he wanted to pursue a 
G.E.D. and that he and the veteran were given contact 
information for the G.E.D. program and an Arkansas 
Rehabilitation Services.  It is not clear whether they 
pursued the matter further.  On remand, the veteran should be 
asked whether they did pursue either matter.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Although it appears that some of SSA records used to make a 
determination to award J. L. D. B. disability benefits have 
been associated with the record certified to the Board, some 
of these records are blurred (in particular, the PFS test 
results) and the disability determination decision itself 
appears to be missing.  SSA records and any pertinent medical 
records from health care providers that have treated the 
veteran's adopted son prior to, and immediately after, his 
18th birthday and until he was determined disabled by SSA as 
of May 2001 should be obtained and added to the record.

After receipt of the above, the veteran's claims file, any 
additional medical, SSA records, or 
educational/rehabilitation records for her adopted son, the 
record should be reviewed by a psychiatrist and an 
appropriate physician for an opinion as to whether it is as 
likely as not that the veteran's son is, and was, permanently 
incapable of self-support due to a mental and/or physical 
disability(ies), prior to the date of attaining the age of 
18.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2004)), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must inform the claimant (1) about the 
information and evidence needed to 
establish entitlement by the veteran's 
adopted son, J. L. D. B., to recognition 
as a "helpless child" on the basis of 
permanent incapacity for self-support 
prior to the date of attaining the age of 
18; (2) of the information and evidence 
that VA will seek to provide; and (3) ask 
her to provide any evidence in her 
possession that pertains to her claim for 
benefits for her adopted son.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated her adopted son, J. L. D. 
B., for any physical, psychological or 
psychiatric disorder, to include 
blindness, asthma, gastritis, and/or 
depression, from February 1998 to May 
2001.  The VA should obtain records from 
each health care provider he identifies 
that might have records, including 
records from the Baptist Medical Center 
and the Arkansas Primary Care Clinic in 
Little Rock, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.  The 
veteran should also be asked about 
whether, she or her son contacted the 
Arkansas Rehabilitation Services and/or 
he went onto pursue a G.E.D.  

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the veteran's adopted son, J. L. D. 
B., for disability benefits from the 
Social Security Administration (SSA), 
enclosing copies of his application and 
the SSA letter awarding him disability 
benefits.  If records are unavailable, 
SSA should so indicate.

4.  After completion of 1, 2, and 3 
above, VA should have the veteran's 
claims file, her son's records, and his 
SSA determination reviewed by a 
psychiatrist and an appropriate 
physician, and their reports should so 
indicate, to clarify the nature, time of 
onset of any physical, psychological or 
psychiatric disorder(s), to include 
blindness, asthma, gastritis, and/or 
depression.  The reports should include a 
detailed account of the veteran's son's 
employment, if any, and medical treatment 
from February 1998 to May 2001 based on 
the information in the record.  The 
examiners should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
that the veteran's adopted son, J. L. D. 
B., is, and was, permanently incapable of 
self-support due to a mental and/or 
physical disability(ies), at the date of 
attaining the age of 18 on February 2, 
2000, considering the criteria outlined 
on pages 3 and 4 above. 

A complete rationale should be provided 
for any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained on remand.  If the determination 
remains adverse, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until she receives further notice.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


